UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-6322



In Re:   WAYMARE BILLUPS,



                                                         Petitioner.



                On Petition for Writ of Mandamus.
                           (CA-03-948-5)


Submitted: April 29, 2004                     Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Waymare Billups, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Waymare Billups has filed a petition for writ of mandamus

seeking removal of a detainer filed by the State of Maryland.

Mandamus relief is available only when the petitioner has a clear

right to the relief sought.     See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).   Mandamus may not be used

as a substitute for appeal.    In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).       Further, mandamus relief is only

available when there are no other means by which the relief sought

could be granted.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

          Billups has not shown that the relief sought is not

available by other means. Accordingly, although we grant Billups’s

motion to proceed in forma pauperis, we deny the petition for writ

of mandamus and deny Billups’s motions for appointment of counsel

and to dismiss his detainer.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED




                               - 2 -